DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 02/10/2021 has been entered and made of record. 
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a volumetric video from the audiovisual data on a local display interface”.  No support was found in the Original Disclosure for rendering a “volumetric video from the audiovisual data”. Claim 1 further recites “wherein the rendering displays the key points on the object and the analytical information”. No support was found in the Original Disclosure for “wherein the rendering displays the key points on the object”.
Claim 2, recites “the key points are identified by analyzing motion of the object from the audiovisual data”. No support was found in the Original Disclosure for “analyzing motion of the object from the audiovisual data”. 
Claim 13 recites “rendering a volumetric video from the image data on a display interface in real time”. No support was found in the Original Disclosure for this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-8, 13, 14, 15 and 18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Caldwell James Michael [US 20160019434 A1: already of record] in view of Park Chang-Joon et al. [US 20070126743 A1].
Regarding claim 1, Caldwell teaches:
1. A device (i.e. A system for generating a predictive virtual personification), comprising: 
a processing system including a processor (i.e. Computing module 1300 might include, for example, one or more processors- ¶0163); and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (i.e. the storage media 1314 can include a computer usable storage medium having stored therein computer software or data- ¶0165), the operations comprising: 
acquiring audiovisual data (i.e. the AV data source is configured to transmit one or more AV data sets- Abstract) from a plurality of cameras focused on an event (i.e. Alternatively, or in combination with an internal imaging device, static geospatial imaging device 110 may be an external imaging device to capture images of a subject's external anatomy such as optical imaging cameras or laser scanners, or other imaging modalities designed to capture images of a subject's external anatomy- ¶0044); 
recognizing an object in the audiovisual data (i.e. Saliency map patterns from the SROI-specific saliency maps for each particular stimulus event should be unique to a particular subject, and thus allow for automated recognition of that subject- ¶0099); 
identifying key points (i.e. one or more attachment points on a subject) on the object (i.e. For example, MOCAP technology may involve placing one or more acoustic, inertial, light emitting diode (LED), magnetic, or reflective markers on one or more attachment points on a subject, and then using a detector paired with the particular marker, in combination with digital video, to precisely capture the three-dimensional location of each marker and attachment point- ¶0049); 
determining a type of analytical information (i.e. using motion capture technology (MOCAP), a computer can capture the anatomical movements and responses to specific stimuli- ¶0004) concerning movement of the key points (i.e. In other embodiments, dynamic geospatial imaging device 150 may include a motion capture device (MOCAP).  The data may then be processed using video processing module 135 to generate a three dimensional rendering of the subject that dynamically changes over time in correlation to the subject's actual movements- ¶0049); and 
providing, to a display interface according to the audiovisual data, a point-of-view (PoV) rendering viewable by a viewer, wherein the PoV rendering includes the analytical information (i.e. According to various embodiments of the disclosed technology, a method for generating a predictive virtual personification using cognitive and geospatial signal analysis. A predictive virtual personification may be, for example, a graphically rendered, holographic, robotic, mechanical doppelganger, or other representative form that both looks and behaves like a donor subject (e.g. a human) when exposed to the same stimulus- ¶0006…Some examples of the system include an AV output device (e.g., a video or movie projector, a display, a holographic projector, etc.) configured to project the animated representation of the donor subject into a geospatial environment. The geospatial environment may be rendered or real- ¶0041).
However, Caldwell does not teach quite explicitly:
without marker on the object.
In the same field of endeavor, Park teaches:
	without marker on the object (i.e. A method for estimating three-dimensional positions of human joints includes the steps of: a) marker-free motion capturing a moving figure- Abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Caldwell with the teachings of Park so that an accurate 3D position of a human joint can be determined (Park- ¶0009).

Regarding claim 2, Caldwell and Park teach all the limitations of claim 1.
However, Caldwell does not teach explicitly:
wherein the key points are identified by analyzing motion of the object from the audiovisual data.  
In the same field of endeavor, Park teaches: 
wherein the key points (i.e. human joints- ¶0005) are identified by analyzing motion of the object (i.e. inverse kinetics/inverse kinematics- ¶0005) from the audiovisual data (In the position detecting technique using inverse kinematics, the positions of human joints are measured from detected bodily end portions using inverse kinematics. This involves filming a moving figure without markers to detect end effectors, for example, a head, hands, feet, torso, arms, and legs, from the filmed 2D image, and extracting the position of joints from the detected end effectors using inverse kinetics, so that positions of human joints can be easily determined without markers or sensors- ¶0005).
(Park- ¶0009).

Regarding claim 3, Caldwell and Park teach all the limitations of claim 1 and Caldwell further teaches:
wherein the type of analytical information includes position (i.e. including specifically the precise geospatial positioning of the golfer's hands and arms as he completes the golf swing.), a distance between two key points, speed (i.e. the tCPF is a normalized measure of the response speed to a particular stimulus- ¶0051), trajectory, velocity, acceleration, or a combination thereof.  

Regarding claim 6, Caldwell and Park teach all the limitations of claim 1 and Caldwell further teaches:
wherein the operations further comprise receiving an indication from the display interface identifying relevant key points (i.e. Initially, individual SROI's may be manually defined through user interface 650. For example, a user may freeze the video content and identify one or more SROI's by highlighting/selecting the region with a cursor, box, or free-form drawing tool- ¶0096… For example, user input device may be a computer console, a mobile device, a tablet device, or other input device- ¶0104).  

Regarding claim 7, Caldwell and Park teach all the limitations of claim 6 and Caldwell further teaches:
wherein the indication further comprises identifying the type of analytical information to determine for the relevant key points (i.e. the saliency recognition engine then determines whether the SROI is an actual salient feature by comparing multiple image frame data-sets taken in sequence, and determining if the SROI moves independent of any of the other features in the background and/or the donor subject- ¶0096).  

Regarding claim 8, Caldwell and Park teach all the limitations of claim 1 and Caldwell further teaches:
wherein the processing system comprises a plurality of processors (i.e. For example, one or more processors, controllers, ASICs, PLAs, PALs, CPLDs, FPGAs, logical components, software routines or other mechanisms might be implemented to make up a module- ¶0160) operating in a distributed processing environment (i.e.  The presence of broadening words and phrases such as “one or more,” “at least,” “but not limited to” or other like phrases in some instances shall not be read to mean that the narrower case is intended or required in instances where such broadening phrases may be absent… Indeed, any or all of the various components of a module, whether control logic or other components, can be combined in a single package or separately maintained and can further be distributed in multiple groupings or packages or across multiple locations- ¶0172), and wherein the PoV rendering is provided in real-time (i.e. in some embodiments, environment rendering engine 628 renders an environment based on real-time AV data sets being captured through AV source 610 such that a real-time environment may be provided to the predictive virtual personification- ¶0111).  

Regarding claim 13, Caldwell teaches:
13. (Currently amended) A machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
receiving image data recorded by a plurality of digital cameras, wherein each digital camera in the plurality of digital cameras comprises a different point-of-view (PoV) of an event (i.e. In some embodiments, the multiple cameras may be configured to capture images of a donor subject from multiple perspectives (for example, by surrounding a subject with 6 cameras, each configured to capture a 60 degree field of view)- ¶0094); 
recognizing an object in the image data in real time(i.e. Saliency map patterns from the SROI-specific saliency maps for each particular stimulus event should be unique to a particular subject, and thus allow for automated recognition of that subject- ¶0099); 	
identifying key points on the object (i.e. For example, MOCAP technology may involve placing one or more acoustic, inertial, light emitting diode (LED), magnetic, or reflective markers on one or more attachment points on a subject, and then using a detector paired with the particular marker, in combination with digital video, to precisely capture the three-dimensional location of each marker and attachment point- ¶0049); 
determining analytical information (i.e. using motion capture technology (MOCAP), a computer can capture the anatomical movements and responses to specific stimuli- ¶0004)associated with movement of the object from the key points(i.e. In other embodiments, dynamic geospatial imaging device 150 may include a motion capture device (MOCAP).  The data may then be processed using video processing module 135 to generate a three dimensional rendering of the subject that dynamically changes over time in correlation to the subject's actual movements- ¶0049); 
rendering a volumetric video from the image data on a display interface in real time, wherein the rendering includes the analytical information (i.e. According to various embodiments of the disclosed technology, a method for generating a predictive virtual personification using cognitive and geospatial signal analysis. A predictive virtual personification may be, for example, a graphically rendered, holographic, robotic, mechanical doppelganger, or other representative form that both looks and behaves like a donor subject (e.g. a human) when exposed to the same stimulus- ¶0006…Some examples of the system include an AV output device (e.g., a video or movie projector, a display, a holographic projector, etc.) configured to project the animated representation of the donor subject into a geospatial environment. The geospatial environment may be rendered or real- ¶0041); and 
(i.e. This learning mechanism provides the subject, and the subject's trainers, with real-time feedback indicating how well the subject is learning a desired stimulus response- ¶0030… However, as the golfer learns to put more precisely, the CPF value will increase (and/or tCPF value will decrease) along with the putting precision, and neural pathway variance decrease and geospatial movement variance will decrease. These changes, as tracked by the increasing CPF (and/or decreasing tCPF) as correlated with geospatial swing repeatability can be tracked and displayed as feedback to the golfer until satisfied that the swing is learned- ¶0073… For example, the deep learning algorithm may actually comprise a set of algorithms (e.g., non-linear transformations) to model high-level abstractions in the data using model architectures and/or neural networks that can learn and recognize patterns, such as pattern recognition algorithms as known in the art- ¶0122).
However, Caldwell does not teach quite explicitly:
without marker on the object.
In the same field of endeavor, Park teaches:
	without marker on the object (i.e. A method for estimating three-dimensional positions of human joints includes the steps of: a) marker-free motion capturing a moving figure- Abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Caldwell with the teachings of Park so that an accurate 3D position of a human joint can be determined (Park- ¶0009).

Regarding claim 14, Caldwell teaches all the limitations of claim 13 and further teaches:
wherein the operations further comprise receiving a PoV from the display interface, and rendering the volumetric video based on the PoV received (i.e. Initially, individual SROI's may be manually defined through user interface 650. For example, a user may freeze the video content and identify one or more SROI's by highlighting/selecting the region with a cursor, box, or free-form drawing tool- ¶0096… For example, user input device may be a computer console, a mobile device, a tablet device, or other input device- ¶0104). 
 
Regarding claim 15, Caldwell teaches all the limitations of claim 14 and further teaches:
wherein the idealized model is developed from movement of previously identified objects (i.e. Interactions of many different factors may be represented and abstracted through a multi-layer deep learning analysis. As such, a set of historical SROI specific saliency maps, illustrating geospatial movements for each of a plurality of preselected SROIs (i.e., observable features of a donor subject) may form a historical saliency map space that includes multiple dimensions, including a trigger stimulus dimension (e.g., a set of historical SROI specific saliency maps that correlate to specific types of trigger stimuli), as well as physio-emotional characteristics such as mood, stress level, health, rest state, performance, etc.- ¶0121).  

Regarding claim 18, method claim 18 corresponds to the execution of instructions of claim 13, and therefore is also rejected for the same reason of obviousness as listed above.

Claims 4-5 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Caldwell James Michael [US 20160019434 A1: already of record] in view of Park Chang-Joon et al. [US 20070126743 A1] and further in view Slocum Adam et al. [US 20090029754 A1: already of record].
Regarding claim 4, Caldwell and Park teach all the limitations of claim 1.
However, Caldwell and Park do not teach explicitly:
wherein the type of analytical information includes an estimate of mass, force, momentum, work, kinetic energy, impact, power, or a combination thereof.  
In the same field of endeavor, Slocum teaches: 
(i.e. the tracking system may measure velocity, acceleration, rotational forces, and a wide range of differential axis measures- ¶0015), momentum, work, kinetic energy, impact, power, or a combination thereof.  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Caldwell and Park with the teachings of Slocum for amateur athlete to track their progress and monitor how much they are improving (Slocum- ¶0023).

Regarding claim 5, Caldwell and Park teach all the limitations of claim 1.
However, Caldwell and Park do not teach explicitly:
wherein the type of analytical information includes angular position, angular velocity, angular acceleration, moment of inertia, centripetal force (i.e. In addition, a unique benefit to separating the sensors is that they would facilitate sensing the centripetal and/or centrifugal forces of the object as it spin… The non-alignment may provide that all axis of spin can be detected), torque, or a combination thereof.  
In the same field of endeavor, Slocum teaches: 
wherein the type of analytical information includes angular position, angular velocity, angular acceleration, moment of inertia, centripetal force, torque, or a combination thereof.  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Caldwell and Park with the teachings of Slocum for amateur athlete to track their progress and monitor how much they are improving (Slocum- ¶0023).

Claims 9-12 and 19-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Caldwell James Michael [US 20160019434 A1: already of record] in view of Park Chang-Joon et al. [US 20070126743 A1] and further in view Chan Edward Shek et al. [US20190114485A1: already of record].

However, Caldwell and Park do not teach explicitly:
	wherein the PoV rendering of a current trial of the event is overlaid on a previous trial of the event.
In the same field of endeavor, Chan teaches: 
	wherein the PoV rendering of a current trial of the event is overlaid on a previous trial of the event (i.e. In embodiments, the similarity of contexts is determined by comparing events within the video feeds. In embodiments, the broadcaster can display a superimposed view of at least two video feeds to facilitate a comparison of events from a plurality of video feeds. In embodiments, the comparison is of similar players from different, similar, or identical time periods- ¶0330).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Caldwell and Park with the teachings of Chan to automatically determine by a machine understanding of a live sports event that is the subject of the video feed (Chan- ¶0330).

Regarding claim 10, Caldwell, Park and Chan teach all the limitations of claim 9 and Caldwell further teaches:
wherein the PoV rendering includes a comparison of the analytical information from the previous trial of the event and the current trial of the event (i.e. Still referring to Example 1, the golfer repeats the putter swing multiple times, each time repeating the image capture. The geospatial data can be compared from swing to swing to detect variances in the swing, and those variances can be correlated with neural pathway variance and/or response time, as applied in a CPF and/or tCPF value- ¶0073).


wherein the operations further comprise aggregating a plurality of trials of the event and developing a model for motion of the object (i.e. This learning mechanism provides the subject, and the subject's trainers, with real-time feedback indicating how well the subject is learning a desired stimulus response- ¶0030… However, as the golfer learns to put more precisely, the CPF value will increase (and/or tCPF value will decrease) along with the putting precision, and neural pathway variance decrease and geospatial movement variance will decrease. These changes, as tracked by the increasing CPF (and/or decreasing tCPF) as correlated with geospatial swing repeatability can be tracked and displayed as feedback to the golfer until satisfied that the swing is learned- ¶0073… For example, the deep learning algorithm may actually comprise a set of algorithms (e.g., non-linear transformations) to model high-level abstractions in the data using model architectures and/or neural networks that can learn and recognize patterns, such as pattern recognition algorithms as known in the art- ¶0122).

Regarding claim 12, Caldwell, Park and Chan teach all the limitations of claim 11 and Caldwell further teaches:
wherein development of the model includes user-generated feedback from the display interface of the viewer associated with one or more trials of the plurality of trials of the event (i.e. This learning mechanism provides the subject, and the subject's trainers, with real-time feedback indicating how well the subject is learning a desired stimulus response- ¶0030… These changes, as tracked by the increasing CPF (and/or decreasing tCPF) as correlated with geospatial swing repeatability can be tracked and displayed as feedback to the golfer until satisfied that the swing is learned- ¶0073).  

Regarding claim 19, Caldwell and Park teach all the limitations of claim 18.
However, Caldwell and Park do not teach explicitly:

In the same field of endeavor, Chan teaches: 
	rendering, by the processing system, a current trial of the event overlaid on a previous trial of the event (i.e. In embodiments, the similarity of contexts is determined by comparing events within the video feeds. In embodiments, the broadcaster can display a superimposed view of at least two video feeds to facilitate a comparison of events from a plurality of video feeds. In embodiments, the comparison is of similar players from different, similar, or identical time periods- ¶0330).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Caldwell and Park with the teachings of Chan to automatically determine by a machine understanding of a live sports event that is the subject of the video feed (Chan- ¶0330).

Regarding claim 20, Caldwell, Park and Chan teach all the limitations of claim 19 and Caldwell further teaches:
further comprising: comparing, by the processing system, the analytical information from the previous trial of the event and the current trial of the event, wherein the feedback is further based on the comparison (i.e. Still referring to Example 1, the golfer repeats the putter swing multiple times, each time repeating the image capture. The geospatial data can be compared from swing to swing to detect variances in the swing, and those variances can be correlated with neural pathway variance and/or response time, as applied in a CPF and/or tCPF value- ¶0073).

Claims 16 and 17 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Caldwell James Michael [US 20160019434 A1: already of record] in view of Park Chang-Joon et al. [US 20070126743 A1] and further in view Connor Robert A. [US 20150309563 A1: already of record].
Regarding claim 16, Caldwell and Park teach all the limitations of claim 15.
However, Caldwell and Park do not teach explicitly:
	wherein the automated feedback comprises haptic feedback.  
In the same field of endeavor, Connor teaches: 
	wherein the automated feedback comprises haptic feedback (i.e. Other exoskeletons are used primarily for affecting body motion, such as with actuators which provide haptic feedback or help the person to move. This present invention focuses on flexible wearable pathways (which can be incorporated into an article of clothing) rather than a rigid or semi-rigid exoskeleton which is attached to a person- ¶0015).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Caldwell and Park with the teachings of Connor in order to improve accuracy and reduce error in the measurement of the motion and/or configuration of that joint (Connor- ¶0147).

Regarding claim 17, Caldwell, Park and Connor teach all the limitations of claim 16 and Connor further teaches:
wherein the processing system comprises a plurality of processors (i.e. For example, one or more processors, controllers, ASICs, PLAs, PALs, CPLDs, FPGAs, logical components, software routines or other mechanisms might be implemented to make up a module- ¶0160) operating in a distributed processing environment (i.e.  The presence of broadening words and phrases such as “one or more,” “at least,” “but not limited to” or other like phrases in some instances shall not be read to mean that the narrower case is intended or required in instances where such broadening phrases may be absent… Indeed, any or all of the various components of a module, whether control logic or other components, can be combined in a single package or separately maintained and can further be distributed in multiple groupings or packages or across multiple locations- ¶0172), and wherein the PoV rendering is provided in real-time (i.e. in some embodiments, environment rendering engine 628 renders an environment based on real-time AV data sets being captured through AV source 610 such that a real-time environment may be provided to the predictive virtual personification- ¶0111).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488